Exhibit 10.7
[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
SECOND AMENDMENT TO DISTRIBUTION AGREEMENT
This SECOND AMENDMENT TO DISTRIBUTION AGREEMENT (this “Amendment”) is made and
entered into as June 13, 2007 (the “Effective Amendment Date”) by and between
Century Medical, Inc., a Japanese corporation with its principal place of
business located at 1-6-4 Ohsaki, Shinagawa-Ku, Tokyo, 141-8588, Japan
(“DISTRIBUTOR”), and Cardica, Inc., a Delaware corporation with its principal
place of business located at 900 Saginaw Drive, Redwood City, California 94063
USA (“COMPANY”).
R E C I T A L S
WHEREAS, DISTRIBUTOR and COMPANY have entered into that certain Distribution
Agreement effective as of June 16, 2003 (the “Distribution Agreement”), in which
COMPANY appointed DISTRIBUTOR as its exclusive distributor of the Products
within the Territory;
WHEREAS, DISTRIBUTOR and COMPANY have amended that certain Distribution
Agreement effective as of March 30, 2007 (the “First Amendment to Distribution
Agreement”); and
WHEREAS, in connection therewith, DISTRIBUTOR and COMPANY have agreed to amend
certain provisions contained in the Distribution Agreement and First Amendment
to Distribution Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions herein set forth, the parties hereto agree as follows:

A.  
Definitions. Unless otherwise defined herein, all capitalized terms in this
Amendment shall have the respective meanings ascribed to them in the
Distribution Agreement.

B.  
Amendment to Section 1.3. Section 1.3 of the Distribution Agreement is hereby
deleted in its entirety and replaced with the following provision:

““First Commercial Sale” shall mean the first sale of the Products with the
intended maximum shelf life of twelve (12) months or more by DISTRIBUTOR to a
third party in the Territory with all medical device approvals required to
market and sell such Product (“Shonin”) and all facility accreditation approvals
from the Japanese Ministry of Health, Labour and Welfare (“MHLW”).”

 

1



--------------------------------------------------------------------------------



 



C.  
Amendment to Section 3. Section 3 of the Distribution Agreement is hereby
deleted in its entirety and replaced with the following provision:

“This Agreement and rights conferred on DISTRIBUTOR hereunder shall come into
effect on the Effective Date. The term of this Agreement shall expire on
July 31, 2014.”

D.  
Amendment to Section 8.6. Section 8.6 of the Distribution Agreement is hereby
amended to remove all references to the “Distal Device” in this Section.

E.  
Schedule 1, Products and Prices. Schedule 1 of the Distribution Agreement,
Products and Prices, is hereby deleted and replaced with a new Schedule 1,
attached hereto.

F.  
Entire Agreement. Except as specifically modified or amended hereby, the
Distribution Agreement and the First Amendment to Distribution Agreement shall
remain in full force and effect and, as modified or amended, is hereby ratified,
confirmed and approved. This Second Amendment, the First Amendment and the
Distribution Agreement constitute the entire and final agreement between the
Parties on the subject matter hereof and supersede any and all prior oral or
written agreements or discussions on the subject matter hereof. This Amendment
and the Distribution Agreement may not be modified in any respect except in a
writing which states the modification and is signed by both Parties hereto.

G.  
Conflicts. This Amendment shall be governed by all the terms and conditions of
the Distribution Agreement. In the event of any conflict between the terms of
the Distribution Agreement and the terms of this Amendment, the terms of this
Amendment shall control.

[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Effective Amendment Date.
COMPANY:
CARDICA, INC.

     
/s/ Bernard Hausen
 
   
Name: Bernard Hausen
   
Title: President and CEO
   

DISTRIBUTOR:
CENTURY MEDICAL, INC.

     
/s/ Toshio Konishi
 
   
Name: Toshio Konishi
Title: President & CEO
   

 

3



--------------------------------------------------------------------------------



 



Schedule 1. Products and Prices

•  
$[*] FCA per Pas-Port, Proximal Device.
In accordance with Section 8.1 of the Distribution Agreement, as amended, this
price shall be valid until June 17, 2010.

If the selling price to DISTRIBUTOR exceeds [*]% of COMPANY’s average U.S.
selling price, then DISTRIBUTOR shall have the right to discuss pricing matters
with COMPANY. COMPANY shall reasonably disclose its average U.S. selling price
to DISTRIBUTOR upon written request by DISTRIBUTOR.

 

4